UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: (Date of earliest event reported): January 19, 2011 Nexstar Broadcasting Group, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State or other jurisdiction of incorporation) 000-50478 (Commission File Number) 23-3083125 (IRS Employer Identification No.) 5215 N. O’Connor Blvd.,Suite 1400 Irving, Texas (Address of Principal Executive Offices) (Zip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On January 19, 2011, Nexstar Broadcasting Group, Inc. (“Nexstar”) issued a joint press release with Mission Broadcasting, Inc. regarding the exchange offer of the 8.875% Senior Secured Second Lien Notes due 2017 (the “Notes”), which were issued by Nexstar Broadcasting, Inc., a wholly-owned subsidiary of Nexstar, and Mission Broadcasting, Inc. The press release informs holders of the Notes of the correct denominations of the Notes to be exchanged in the exchange offer. A copy of the press release is attached to this Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. Exhibit No. Description Press Release of Nexstar Broadcasting Group, Inc. and Mission Broadcasting, Inc. dated January19,2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEXSTAR BROADCASTING GROUP, INC. Date:January 19, 2011 By: /s/ Thomas E. Carter Name: Thomas E. Carter Title: Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Description Press Release of Nexstar Broadcasting Group, Inc. and Mission Broadcasting, Inc. dated January19,2011.
